Citation Nr: 0809649	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for arthritis of the left 
ankle.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1976 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  A videoconference hearing before the 
undersigned Acting Veterans Law Judge was held in August 
2004.  A transcript of this hearing is of record.  This case 
was before the Board in February 2006 and April 2007 when it 
was remanded for additional development.


FINDING OF FACT

Arthritis of the veteran's left ankle was not manifested in 
service or in the first post-service year, and any current 
arthritis of the left ankle is not shown to be etiologically 
related to the veteran's service.


CONCLUSION OF LAW

Service connection for arthritis of the left ankle is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claim.  April 2002, March 2003 and 
February 2006 letters from the RO explained what the evidence 
needed to show to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the veteran was 
responsible for providing.  The February 2006 letter (at page 
2) also specifically advised the veteran to submit any 
pertinent evidence in his possession.  While complete VCAA 
notice was not given prior to the rating on appeal, the 
veteran had ample opportunity to respond to the notice 
letter, and to supplement the record after notice was given.  
An October 2006 supplemental statement of the case (SSOC) 
also specifically advised the veteran of the criteria for 
rating disabilities and those governing effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)).  The claim was re-adjudicated after all 
essential notice was given.  See September 2007 SSOC.  The 
veteran is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  (The 
Board notes that the veteran has indicated that he received 
some treatment from Dr. C.P., a private physician.  Although 
complete records of such treatment have not been obtained, by 
letter dated in February 2006, the RO requested that the 
veteran submit an "Authorization for Release of Information" 
for any private records that he wished VA to obtain for him; 
the veteran failed to respond to this request.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  
The veteran has been examined by VA and was afforded the 
opportunity to give testimony before the Board.  Development 
is complete to the extent possible.  VA's duties to notify 
and assist are met.

II.  Service Connection for Arthritis of the Left Ankle

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

Certain chronic diseases, such as arthritis, when manifest to 
a compensable degree within a prescribed period after service 
(one year for arthritis) shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran's service medical records note that he denied any 
medical history of arthritis at his enlistment physical 
examination in August 1976.  Clinical evaluation of his lower 
extremities was completely normal.  In December 1976, the 
veteran complained of a swollen left ankle.  Objective 
examination of the left ankle showed tenderness to palpation 
at the fibia area with edema.  X-rays of the left ankle were 
negative.  The impression was left ankle sprain.  A July 1979 
discharge examination report notes no complaints or findings 
related to a left ankle disability.  Clinical evaluation of 
the lower extremities was normal.  

In a statement received from the veteran in July 1998, the 
veteran claimed entitlement to service connection for 
rheumatoid arthritis in the left ankle, secondary to an 
injury sustained during service.  He contended that he had 
been treated while on active service in approximately 1977 
for left ankle arthritis.  

VA and private treatment records dated from 1998 to 2005 note 
the veteran's ongoing complaints of and treatment for 
arthritis.  For example, on private outpatient treatment in 
July 1998, the veteran reported that he had experienced pain 
in various joints, including his ankles, since 1992.  At that 
time, no definite diagnosis was made, but osteoarthritis was 
identified.  Ten days prior to the instant examination, his 
rheumatoid factor was found to be positive and his uric acid 
was a little elevated.  He began a course of Prednisone.  The 
current assessment was probable rheumatoid arthritis, 
presently suppressed on steroid therapy.

On private outpatient treatment in February 2002, the veteran 
complained of left ankle pain.  He reported being diagnosed 
with rheumatoid arthritis "over three years ago."  He also 
reported that his stiffness had worsened in the prior six to 
eight months.  He also noticed left ankle swelling.  
Objective examination of the left ankle showed a small amount 
of effusion around the medial malleolus, which was non-
erythematous but tender to palpation.  The left ankle joint 
was painful on inversion.  The assessment included rheumatoid 
arthritis.

On VA examination in July 2002, the VA examiner stated that 
the issue was whether it was at least as likely as not that 
the veteran's current left ankle condition had its onset 
during active service.  The VA examiner reviewed the 
veteran's claims file, including his service medical records, 
noting the veteran's in-service left ankle sprain.  The VA 
examiner also noted that, since service separation, the 
veteran had complained of "generalized joint aches and pains 
which have been diagnosed as rheumatoid arthritis and/or 
osteoarthritis."  The VA examiner concluded that there was 
no association between residuals of a mild ankle sprain that 
eventually developed in to generalized osteoarthritis or 
rheumatoid arthritis and he was unable to associate the 
veteran's present ankle joint complaints with the minor in-
service incident.  

In a January 2003 opinion, Dr. C.P. stated that she had 
treated the veteran since 2002 for arthritis of the hands, 
ankles, hips and knees.  She noted that the veteran had left 
ankle pain, swelling on the medial aspect of the left ankle, 
and decreased range of motion "especially in regards to 
inversion."  The veteran reported "spraining his left ankle 
severely during boot camp.  The resultant arthritis may be as 
a result of this injury."

In an undated treatment note, submitted to VA in January 2007 
by the veteran's private physician, Dr. H.E.C. stated that 
the veteran reported experiencing a "severe" left ankle 
sprain during active service.  Physical examination of the 
left ankle showed tenderness across the sinus tarsi on the 
left foot with pes plantar valgus deformity, inflammation of 
the posterior tibial tendon, inversion against resistance was 
sore, increased temperature to the posterior tibial tendon as 
it coursed around the medial malleolus.  "It is very 
possible that he sprained it in [active] service and it has 
been aggravated since then."  The veteran currently had a 
posterior tibial dysfunction with posterior tibial tendonitis 
and sinus tarsitis.  "The sinus tarsitis and tenderness in 
the region of the [anterior talofibular] ligament could be 
related to previous sprain."  Dr. H.E.C. also stated that 
"previous x-rays confirmed substantial sub-talar arthritis 
in the left ankle.  This would be consistent with previous 
ankle trauma."

A review of the veteran's Social Security Administration 
(SSA) records shows that he was awarded SSA disability 
benefits in April 1996 for obsessive compulsive disorder.  
These records do not show any post-service treatment for left 
ankle arthritis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
arthritis of the left ankle.  The veteran's service medical 
records show only that he sustained a left ankle sprain 
during active service which was resolved by his separation 
physical examination when no clinical findings of ankle 
problems were noted.  The veteran also was not treated for 
left ankle arthritis until at least 1998, nearly 20 years 
post service, so the chronic disease presumptions for 
arthritis of the left ankle do not apply.  

The Board observes that Dr. C.P. opined in January 2003 that 
the veteran's left ankle swelling may be related to an in-
service injury.  Dr. H.E.C. also opined in an undated 
treatment note submitted in January 2007 that it was "very 
possible" that the veteran suffered a left ankle sprain in 
active service and had aggravated this in-service injury 
since that time.  Dr. H.E.C. also stated that the veteran's 
left ankle X-rays were consistent with prior ankle trauma.  
However, it appears that Dr. C.P. and Dr. H.E.C. based their 
opinions solely on the history provided by the veteran which 
is not totally supported by the record.  For example, the 
veteran experiencing a severe left ankle injury during active 
service; as noted, however, the veteran's service medical 
records show only that he experienced a left ankle injury 
during active service which was resolved at his separation 
physical examination.  Thus, it is clear that the opinions of 
Dr. C.P. and Dr. H.E.C. are merely a recitation of the 
veteran's own contention; there is no indication that these 
examiners were rendering a medical opinion as to the date of 
onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, 
the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  There is no indication that either Dr. C.P. or 
Dr. H.E.C. had the opportunity to review the veteran's claims 
file.  

Conversely, the July 2002 VA medical opinion is clearly 
against the veteran's claim.  The VA physician opined that 
the veteran's current left ankle arthritis was not related to 
his military service, to include the left ankle sprain 
sustained therein.  The Board finds this opinion to be 
persuasive because it is based on a review of the veteran's 
pertinent history and his claims file, including his service 
medical records and VA clinical records.  Furthermore, the VA 
physician specified reasons for this conclusion, as noted 
above.  

Finally, the Board has also considered the veteran's 
statements to the effect that his current left ankle 
arthritis is related to an injury sustained during his 
military service.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for arthritis of the left ankle is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


